CHRISTIAN, J.
The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for one year.
A witness for the state testified that he bought two pints of whisky from appellant. Testifying in his own behalf, appellant denied that he had sold the state’s witness any wkis-. ky, and stated that he was at his mother's home in the country at the time the witness claimed he bought whisky from him in a restaurant in Gainesville. Appellant further offered evidence to the effect that the state’s witness entertained feelings of hatred toward him on account of previous trouble. We deem the evidence sufficient to support the conviction. •
Appellant brings forward three bills of exception, which do not appear to have been filed in the trial court. Bills of exception which do not appear to have been filed” cannot be considered on appeal. Oliver v. State, 58 Tex. Cr. R. 50, 124 S. W. 637; Martinez v. State (Tex. Cr. App.) 40 S. W. 280. The state’s motion, objecting to the consideration of the bills of exception, must be sustained.
The judgment is affirmed.